The New Jersey disciplinary proceeding against respondent stemmed from his July 1986 conviction, upon a plea of guilty, of the crime of criminal sexual contact (see, NJ Stat Annot § 2C:14-3 [b]). As a result of this conviction, respondent was sentenced to a five-year period of probation and was ordered *737to pay a monetary fine and to undergo psychiatric treatment. Respondent’s criminal conviction in New Jersey was the sole basis for his six-month suspension by the Supreme Court of that State.
In light of the New Jersey disciplinary action, and having examined the entire record before us, we accept the finding of professional misconduct made by the Supreme Court of New Jersey (see, 22 NYCRR 806.19 [c]; Matter of Landesberg, 126 AD2d 933). It is our opinion that justice will be served by imposing upon respondent the same punishment in this State as was imposed in the State of New Jersey (see, supra).
Respondent is hereby suspended for six months and until further order of this court, the period of suspension to correspond with the period of suspension imposed in the State of New Jersey. Respondent may apply for reinstatement upon furnishing satisfactory proof that he has been reinstated as a member of the New Jersey Bar and has otherwise complied with the requirements of section 806.12 of this court’s rules (22 NYCRR 806.12). Weiss, J. P., Yesawich, Jr., Levine, Harvey and Mercure, JJ., concur.